UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended April 30, 2013 or oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to 333-170035 Commission file number HOMEOWNUSA (Exact name of registrant as specified in its charter) NEVADA 27-1467607 State or other jurisdiction of incorporation or organization (I.R.S. Employer Identification No.) , CARSON CITY NEVADA 89703-4934 (Address of principal executive offices) (Zip Code) 775-321-8277 Registrant’s telephone number, including area code (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yesx No o APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court Yes o No o APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock as of the latest practicable date. As of April 30, 2013 HOMEOWNUSA had 22,790 shares of common stock issued and outstanding. Table of Contents PARTI —FINANCIAL INFORMATION Item 1. Financial statements. 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 4 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 5 Item 4. Controls and Procedures. 5 PART II — OTHER INFORMATION Item 1. Legal Proceedings. 6 Item 1A. Risk Factors. 6 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 6 Item 3. Defaults Upon Senior Securities. 6 Item 4. Mine Safety Disclosures. 6 Item 5. Other Information. 6 SIGNATURES 7 2 PART I—FINANCIAL INFORMATION Item 1. Financial statements HOMEOWNUSA (A Development Stage Company) FINANCIAL STATEMENTS (Unaudited) April 30, 2013 BALANCE SHEETS F-1 STATEMENTS OF OPERATIONS F-2 STATEMENTS OF STOCKHOLDERS' EQUITY (DEFICIT) F-3 STATEMENTS OF CASH FLOWS F-4 NOTES TO FINANCIAL STATEMENTS F-5 3 HOMEOWNUSA (A Development Stage Company) BALANCE SHEETS April 30, January 31, (Unaudited) (Audited) ASSETS CURRENT ASSETS Cash $ $ TOTAL CURRENT ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Due to related party (Note 4) TOTAL CURRENT LIABILITIES STOCKHOLDERS’ EQUITY (DEFICIT) Capital stock (Note 3) Authorized 75,000,000 shares of common stock, $0.001 par value, Issued and outstanding 22,790 shares of common stock (January 31, 2013 –10,000,000) 23 Additional Paid In Capital - Deficit accumulated during the development stage ) ) TOTALSTOCKHOLDERS’ EQUITY (DEFICIT) ) ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) $ $ Going Concern (Note 1) The accompanying notes are an integral part of these financial statements. F-1 HOMEOWNUSA (A Development Stage Company) STATEMENTS OF OPERATIONS (Unaudited) Three months ended April 30, 2013 Three months ended April 30, 2012 Cumulative results of operations from inception (December 10, 2009) to April 30, 2013 REVENUE $
